               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ALTON MARTIN                                  §                       PLAINTIFF
                                              §
                                              §
v.                                            §   Civil No. 1:18cv167-HSO-RHW
                                              §
                                              §
COMMISSIONER OF SOCIAL                        §
SECURITY, Nancy A. Berryhill, Acting          §
Commissioner of Social Security               §                     DEFENDANT


      ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
  RECOMMENDATION [16], DENYING DEFENDANT’S MOTION [15] TO
   AFFIRM, AND REMANDING CASE FOR FURTHER PROCEEDINGS

      This matter comes before the Court on the Report and Recommendation [16]

of United States Magistrate Judge Robert H. Walker, entered in this case on June

14, 2019, and Defendant Commissioner of Social Security’s Motion [15] to Affirm.

Plaintiff Alton Martin seeks review of the final decision of the Commissioner of

Social Security denying his claim for disability insurance benefits and supplemental

security income. The Magistrate Judge recommended that the decision of the

Commissioner be reversed and remanded for further consideration.

      After due consideration of the Report and Recommendation [16], the parties’

Briefs [10] [14], the Commissioner’s Motion [15], the Administrative Record [9], and

relevant legal authority, the Court finds that the Magistrate Judge’s Report and

Recommendation should be adopted as the Order of the Court, the Commissioner’s

Motion [15] to Affirm should be denied, and the case should be remanded for further


                                          1
administrative proceedings.

                           I. RELEVANT BACKGROUND

      On May 11, 2018, Plaintiff Alton Lee Martin (“Plaintiff”) filed a Complaint [1]

seeking the reversal of an administrative decision denying him disability benefits

and supplemental security income under the Social Security Act. Compl. [1].

Alternatively, Plaintiff sought remand of the case for further proceedings. Id.

Pursuant to the Court’s briefing schedule, the parties filed briefs arguing their

positions. Order [3]. Plaintiff takes the position that the Administrative Law

Judge (“ALJ”) failed to “properly evaluate the medical opinion evidence from the

Plaintiff’s treating physician.” Pl.’s Br. [10] at 10. Plaintiff argues that without

identifying any contradictory findings, the ALJ improperly gave only partial weight

to the treating physician’s opinion that Plaintiff would have four or more work

absences per month. Id. at 10-11 (citing Admin. Record [9] at 26). Plaintiff asserts

that as a result of this error, the ALJ’s finding that he maintained the residual

functional capacity to perform a full range of sedentary work is not supported by the

record. Id. at 12-13.

      The Commissioner of Social Security, Nancy A. Berryhill (“the

Commissioner”) responds that the treating physician’s opinions were generally

consistent with an ability to perform sedentary work and that to the extent the

ALJ’s failure to accord the required weight to the treating physician’s specific

opinion regarding absences was erroneous, such error was harmless. Def.’s Br. [14]

at 6-8. After responding to Plaintiff’s brief, the Commissioner filed a Motion [15] to



                                           2
Affirm asking the Court affirm her final decision. Mot. [15] to Affirm.

      On June 14, 2019, the Magistrate Judge entered the instant Report and

Recommendation [16] recommending that the Court reverse and remand the

Commissioner’s decision for further proceedings. R. & R. [16] at 7-8. On June 28,

2019, the Commissioner notified this Court that she did not intend to file any

objections to the Magistrate Judge’s Report and Recommendation [16].

                                   II. DISCUSSION

      Where no party has objected to a magistrate judge’s proposed findings of fact

and recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“[A] judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge thoroughly considered all issues, and that the Magistrate Judge’s

recommendation that the Court reverse and remand the decision to the

Commissioner for further consideration of its findings is neither clearly erroneous

nor contrary to law. R. & R. [16] at 1. As such, the Report and Recommendation

should be adopted as the opinion of the Court, and the decision of the Commissioner

should be reversed and remanded under sentence four of 42 U.S.C. § 405(g) for

further proceedings consistent with this Order and the Magistrate Judge’s Report



                                          3
and Recommendation [16]. See Bordelon v. Barnhart, 161 F. App’x 348, 352 (5th

Cir. 2005) (holding case was properly remanded under sentence four of 42 U.S.C. §

405(g) where the court provided legal reasons, vacated, and remanded case to the

Commissioner); Davis v. Colvin, 603 F. App’x 257, 259, 259 n.2 (5th Cir. 2015)

(holding same where district court reversed and remanded case).

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [16] entered in this case on June 14, 2019, is

ADOPTED as the opinion of the Court, and Defendant’s Motion [15] to Affirm is

DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the decision of the

Commissioner of Social Security is REVERSED and this case is REMANDED to

the Commissioner for further proceedings consistent with this Order and the

Magistrate Judge’s Report and Recommendation [16].

      SO ORDERED AND ADJUDGED this the 2nd day of July, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         4
